UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
LYNDA G. DODD,

                                         Plaintiff,
                                                                          17 Civ. 9932 (PAE)
                    - against-
                                                                          SEALING ORDER
THE CITY UNIVERISTY OF NEW
YORK, VINCENT BOUDREAU, BRUCE
CRONIN, PAUL OCCHIOGROSSO,
MARY ERINA DRISCOLL, KEVIN
FOSTER, JOHN KRINSKY, RAJAN
MENON, and VIVIEN TARTTER,

                                         Defendants.
----------------------------------X

              This Order addresses plaintiffs request to redact and file under seal Exhibit 1 to
Supplemental Declaration of Anne L. Clark in Opposition to Defendants' Motion for Summary
Judgment. The proposed material reflects information that is not published in the normal cause of
business and which non-party witness Michele A. Baptiste has requested be filed under seal.

               THEREFORE, plaintiffs request to file under seal Exhibit 1 to the Supplemental
Declaration of Anne L. Clark is GRANTED.

                    IT IS SO ORDERED.


Dated:              December __6__, 2019
                    New York, New York




                                                                       U.S.D.J.
